Citation Nr: 1434213	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-40 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to February 1972 and February 1975 to October 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In November 2012 the Veteran testified at a Board video conference hearing and a copy of the transcript is of record.  In a September 2011 decision, the Board remanded the claim for further development.  

The Board notes that the Veterans Law Judge (VLJ) who conducted the hearing is no longer with the Board.  In December 2012, the Veteran was notified that he would be afforded another hearing if he so desired.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  However, there is no record of a reply.  Accordingly, the Board will proceed. 

A review of the Veteran's Virtual VA file reveals a June 2014 Appellate Brief and VA treatment records dated October 2004 to September 2012.    


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran had in-country service in the Republic of Vietnam, or was exposed to herbicides during his period of active service.

2.  The Veteran's diabetes mellitus cannot be presumed to be due to exposure to herbicides in service and did not manifest during, or as a result of, active military service.

CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b).  These notice requirements were accomplished in a letter sent in March 2006.  Another March 2006 letter included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).    

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records, personnel records, post-service VA treatment records, responses from the U. S. Army and Joint Services Records Research Center (JSRRC), and the deck logs for the U.S.S. Passumpsic have been associated with the claims file.  

The Veteran was afforded a VA examination in December 2011.  The Board finds that the VA examination report is adequate because the examiner based his conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing in March 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ specifically noted the issue on appeal, clarified the Veteran's contentions regarding his asserted herbicide exposure, and clarified treatment locations.  The VLJ also suggested the Veteran obtain a private opinion relating his diabetes to service.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties.

The Board is also satisfied that there has been substantial compliance with the September 2011 remand directives, which included attempting to obtain the deck logs for the U.S.S. Passumpsic, obtaining outstanding VA treatment records, and affording the Veteran a VA examination to determine the nature and etiology of his diabetes mellitus.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his diabetes mellitus is related in-service herbicide exposure.  Specifically, the Veteran has reported that while aboard the U.S.S. Passumpsic he handled Agent Orange and he was exposed to Agent Orange when he came in contact with the sea water as part of his military duties.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The law also provides that if a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.  

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

Turning to the evidence of record, the Veteran has a current diagnosis of diabetes mellitus as evidenced by the December 2011 VA examination.  

Second, the Veteran's personnel records show that the Veteran's military occupational specialty (MOS) was machinist mate and the Veteran was stationed aboard the U.S.S. Passumpsic (AO-107).  A March 2006 Personnel Information Exchange System (PIES) response noted that "we are unable to determine whether or not this Veteran had in-country service in the Republic of Vietnam".  The PIES response noted that the U.S.S. Passumpsic was in the official waters of Vietnam on numerous occasions from December 1968 to May 1971.  

A June 2006 email from Compensation and Pension noted that the Department of Defense's list of herbicide use outside of the Republic of Vietnam does not include any vessels operating off the coast of Vietnam.  The email noted that the U.S.S. Passumpsic was a fuel supply ship for other vessels, not a transport ship that would be delivering herbicides.  The email also noted that the transport and spraying of Agent Orange was an Air Force operation (Operation Ranch Hand) not a Navy one.  The email also noted that there was no evidence that indicated Agent Orange contamination of ocean water.  The email noted that generally, Agent Orange was used around inland bases during their construction to provide unobstructed visibility thereafter.  

In an August 2006 statement the Veteran reported that the U.S.S. Passumpsic "pulled into many different ports" and would anchor about 300 to 400 yards from land.  The Veteran also reported that he may have come in contact with Agent Orange while working in the main engine room and being a bilge diver.  

In another August 2006 statement the Veteran reported that he did a lot of bilge diving in the sea water to keep his station clean.  

In August 2006 the Veteran also submitted pictures of himself aboard the U.S.S. Passumpsic.  

A May 2009 JSRRC memorandum for the record notes a review of numerous official military documents, ship histories, deck logs and other source information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange during the Vietnam Era.  The JSRRC noted that to date, they have found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The JSRRC also noted that it could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  The JSRRC concluded that it could provide no evidence to support a veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  

In an October 2009 statement the Veteran reported that he was exposed to Agent Orange in 1968 when he helped off load it from the ship.  

In March 2010 the Veteran submitted information regarding the U.S.S. Passumpsic, including pictures of veterans diving into the water.  

At the March 2010 Board hearing, the Veteran testified that the U.S.S. Passumpsic anchored three or four times in the Da Nang Harbor and off loaded supplies.  He reported that they were probably 800 yards from the pier.  The Veteran also reported that he never left the ship.  The Veteran reported that he was exposed to the salt water while working in the lower level of the ship.  The Veteran further clarified that he believed he was exposed to Agent Orange in the water and in the air, specifically during heaving rainfalls.  The Veteran also reported that he was unaware of any documentation or proof that the U.S.S. Passumpsic carried drums of herbicide.  He testified that the ship transferred drums and carried a lot of supplies other than fuel.  He testified that he was not sure what was in the drums.  The Veteran also testified that a doctor had not related his diabetes to Agent Orange exposure.  

The deck logs for the U.S.S. Passumpsic are absent of any evidence that the ship carried or transported herbicides, including Agent Orange.  The Board notes that the deck logs include references to the transport and delivery of fuel and the replenishment of other ships.  The deck logs also noted the transfer of personnel to different ships.  The deck logs also revealed that the ship anchored in the deep water ports of the Republic of Vietnam but there is no evidence of the ship docking or entering the inland waterways of Vietnam.  

Based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange during his military service.  

The Board notes that the evidence of record shows that the Veteran's service brought him in relatively close proximity to the Republic of Vietnam, however, the evidence does not show, nor does the Veteran contend, that he was physically present on land or in the inland waterways of the Republic of Vietnam.  As such, the Veteran's service on a deep-water naval vessel in waters off the shore of Vietnam in and of itself cannot constitute service in Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2002).  See VAOPGCPREC 27-97.

The Board acknowledges the Veteran's assertions that he was exposed to herbicides when he handled drums that he believed contained Agent Orange.  While the Veteran is competent to report that the U.S.S. Passumpsic transported drums, the Veteran's own lay statements show that he was unsure of what the barrels contained.  Furthermore, the Board finds the responses from the JSRRC regarding Navy ships and the transportation of Agent Orange and a review of the U.S.S. Passumpsic's deck logs to be more probative than the Veteran's lay assertions in concluding that the U.S.S. Passumpsic did not transport herbicides.  Their responses are based on review of official documents and historical data, and the deck logs are official documents.  

With respect to the Veteran's contention that, due to his close proximity to the Vietnam coast, he was exposed to Agent Orange through the air or through contact with sea water, the Board notes that this matter was settled by Haas.  Indeed, in upholding VA's requirement that a veteran must have been present within the land borders of Vietnam, the Federal Circuit essentially reaffirmed the VA's discretion to maintain a "bright line" rule against those claiming presumptive exposure to herbicides via runoff into the sea or spray drift in the air off the coast.  Accordingly, the Board cannot find the Veteran's assertion that he was exposed to herbicides via wind or sea water off the coast of Vietnam to be probative.  Rather, the May 2009 JSRRC memo and the June 2006 C&P email are probative because they are based on official service department findings and historical data. 

As such, the Board finds that the Veteran is not entitled to a presumption of service connection due to herbicide exposure for diabetes mellitus.  38 U.S.C.A. § 1116(a)(2), 38 C.F.R. §§ 3.307, 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of diabetes mellitus.  

The Veteran was afforded a VA examination in December 2011.  The examiner diagnosed diabetes mellitus and concluded that it was less likely than not that the Veteran's diabetes was related to his military service.  The examiner explained that the Veteran did not develop diabetes mellitus within a reasonable time of his military service to be considered associated with his military service.  The examiner noted that whether the Veteran's ship was anchored within geographic distribution required for Vietnam was an administrative decision.  The examiner noted that the association of diabetes mellitus with Agent Orange was one of geographic distribution or actual occupational handling, of which the former methodology did not meet scientific medical standards and is part of administrative decisions.  The examiner also noted that there was no data on this Veteran relating to the degree of exposure, the actual absorption, or the immediate clinical signs of toxicity.  The examiner explained that it therefore did not meet the criteria for a toxicological association within a scientific medical opinion.  The examiner concluded with reference to several scientific, medical, and policy sources to support his conclusions.  

In this regard the Board finds the December 2011 VA examination to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the December 2011 VA examiner is a VA physician and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the December 2011 VA opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation and reference to medical and scientific literature.  Furthermore, the December 2011 VA examiner's opinion is consistent with the evidence of record, as the Veteran was not diagnosed with diabetes mellitus until over three decades after service.  The Board notes that the Veteran's representative asserted in the June 2014 Appellate Brief that the December 2011 examiner used the wrong standard when discussing dose amounts.  However, the Board finds that the December 2011 examiner stated that the presumption is an administrative decision and his discussion of dose amounts was in regards to his medical explanation as to why the Veteran's diabetes was not related to service, notwithstanding presumed exposure to herbicides.  

The Board acknowledges any assertion by the Veteran that his diabetes mellitus is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of diabetes mellitus, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his diabetes requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his diabetes mellitus is in any way related to his military service.  

Finally, the Board has properly afforded consideration based on presumptive service connection and continuity of symptomatology for the Veteran's diabetes mellitus, as diabetes is included in the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, supra.  However, the evidence of record does not show that the Veteran has had continuous symptoms since service that are related to his diabetes mellitus, or that the Veteran's diabetes mellitus manifested to a compensable degree within one year after his discharge from service in 1979.  38 C.F.R. §§ 3.304, 3.307(a) and 3.309(a).  The Veteran does not contend that he had symptoms of diabetes mellitus in service and ever since service or developed symptoms within one-year of discharge from service, and the probative medical evidence of record does not indicate otherwise.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


